Cook, J.,
delivered the opinion of the court.
This defendant was tried and convicted upon an indictment charging him with receiving property, knowing the same to have been stolen.
On the trial, the court gave the following instruction to the jury: “The court instructs the jury that guilty knowledge is not often capable of direct proof; that it is a conclusion to be drawn from all the facts and circumstances in the case, and if the jury are satisfied from the facts and circumstances that the defendant received or bought the meat, and converted it to his own use, when he had a knowledge, or had good reason to believe, it was stolen property, then they will find him guilty. ” The giving of this instruction was clearly erroneous; but we think, from all the testimony in this case, including that of the defendant himself, no honest and reasonable jury could have rendered any other verdict than the one rendered in the case. *
The ease is therefore affirmed.

Affirmed.